       Case 1:18-cv-01437-BKS-TWD Document 1 Filed 12/12/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 United States of America,

                              Plaintiff,

                v.                                   Civil Action No.: 1:18-CV-1437 (BKS/TWD)

  $11,640 in U.S. Currency,

                              Defendant.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, or money used or

intended to be used to facilitate a violation of 21 U.S.C. § 841.

                                           THE PARTIES

       1.      Plaintiff is the United States of America.

       2.      The defendant currency is $11,640, which is in the custody of the United States.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
       Case 1:18-cv-01437-BKS-TWD Document 1 Filed 12/12/18 Page 2 of 4



       4.      This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                            FACTS

       6.      The Saratoga Springs Police Department (SSPD) opened an investigation into

David Parker in mid-June 2018, after receiving a sworn statement from an individual attesting that

s/he had been purchasing marijuana from Parker for two years.

       7.      On June 21, 2018, officers from the SSPD searched the garbage outside of Parker’s

home, and found a plastic bag with marijuana residue along with paperwork addressed to Parker.

       8.      On June 28, 2018, officers from the SSPD again searched the garbage outside of

Parker’s home and found trace amounts of marijuana together with mail addressed to Parker.

       9.      On July 2, 2018, the SSPD executed a search warrant at Parker’s home.

       10.     While executing the warrant, officers observed a makeshift drug laboratory in

Parker’s kitchen equipped with high-proof alcohol, mason jars, cooking oil, molds, syringes, and

a heating plate, which are commonly used to manufacture concentrated cannabis.

       11.     Officers seized 94 syringes from Parker’s home containing concentrated cannabis.

       12.     Officers seized approximately 11.73 pounds of marijuana from the home. Some of

the marijuana was vacuum-sealed; some was loose and stored in boxes.

       13.     Officers seized two digital scales from Parker’s bedroom.

       14.     Officers observed a large roll of U.S. Priority Mail packaging tape, together with

several empty U.S. Priority Mail shipping boxes and envelopes.

       15.     Officers seized $11,640 in U.S. currency, the majority of which was separated by

homemade money bands and labeled “2000”.
       Case 1:18-cv-01437-BKS-TWD Document 1 Filed 12/12/18 Page 3 of 4



       16.     Officers secured the currency and separated it from the drugs. A properly trained

narcotics detection dog then positively alerted to the presence of the odor of drugs on the currency.

       17.     On July 20, 2018, Parker was arrested and charged with Criminal Possession

Marijuana in the First Degree. He is currently awaiting sentencing.

                                         CONCLUSION

       18.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant funds constitute: (a) money furnished or intended to be furnished by a person in

exchange for a controlled substance in violation of the Controlled Substances Act; (b) proceeds

traceable to such an exchange; or (c) money used or intended to be used to facilitate a violation of

the Controlled Substances Act.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

       (4)     Award such other and further relief to the United States as it deems proper and just.


 Dated: December 11, 2018                         GRANT C. JAQUITH
                                                  United States Attorney

                                          By:     /s/ Adam J. Katz
                                                  Adam J. Katz
                                                  Assistant United States Attorney
                                                  Bar Roll No. 515310
Case 1:18-cv-01437-BKS-TWD Document 1 Filed 12/12/18 Page 4 of 4
Case 1:18-cv-01437-BKS-TWD Document 1-1 Filed 12/12/18 Page 1 of 1
